                                           Case 3:20-cv-03249-EMC Document 7 Filed 07/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In Re                                               Case No. 20-cv-03249-EMC
                                   8     CHRISTEN BARRETT,
                                                                                             ORDER OF DISMISSAL
                                   9                    Plaintiff.
                                                                                             Docket No. 1
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff sent to the Court a letter complaining about an error in his records at San Quentin

                                  14   State Prison. In an effort to protect his rights, a new action was opened and the letter was filed on

                                  15   May 14, 2020. Plaintiff was informed that he had not filed a complaint, and was notified that he

                                  16   had 28 days to do so or the action would be dismissed. Docket No. 2. He also was sent a notice

                                  17   that he had not paid the filing fee or applied for leave to proceed in forma pauperis, and was

                                  18   notified that he had 28 days to either pay the fee or file the application or the action would be

                                  19   dismissed. Docket No. 3. Plaintiff did not file a complaint or file an in forma pauperis

                                  20   application or pay the fee. This action therefore is DISMISSED without prejudice for failure to

                                  21   file a pleading showing the Court has subject matter jurisdiction. The Clerk shall close the file.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: July 14, 2020

                                  25

                                  26                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  27                                                     United States District Judge
                                  28
